DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous office action dated 04 March 2021 is vacated and the present office action resets the response time period for the applicant.
Applicant’s amendments to the claims appear to have resolved the rejections under Rule 112 and 101.
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive.
Applicant contends that the prior art of Greenwald fails to teach or suggest the claim language “obtaining concurrent measures of mean arterial pressure (MAP), standard minimum alveolar concentration (MAC), and bispectral index (BIS) of a test patient from sequential time intervals, during a surgical procedure and forming a test data vector characterizing the concurrent measures for sequential time intervals” as recited in claim 1, based around the position that Greenwald teaches evaluation of three different metrics individually.  The examiner respectfully disagrees with applicant’s position.  The examiner fails to identify any language which would results in precluding Greenwald’s individual evaluation from meeting the claim language.  Specifically, the individual evaluation does not have any impact on the claim language relied upon “obtaining concurrent measures…from sequential time intervals…” because this step is simply claiming obtaining data, which Greenwald does in the manner which is claimed, and has no requirement on evaluation of data, let alone, evaluation of the metrics 
With respect to the prior art of Chapman and the rejection of claim 9, Chapman was introduced as a secondary reference to obviate the well known and used mathematic steps claimed.  The fact that Chapman is not concerned with the measurements is irrelevant as Chapman was never relied upon for them.  The fact that the applicant uses basic mathematics for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969.  In this case, Chapman is used to obviate the mathematical steps of normalizing the data 
With respect to the combination of Greenwald and Addison, Applicant portrays that the rejection hinges solely on ¶¶ 5 of Addison; however, the examiner clearly relied upon a plurality of sections in Addison, including citing ¶¶ 16-17, 40-46, and Fig. 7, which are not regarded in the discussion.  Applicant further contends that the examiner merely selected k-means clustering from a long list of possible clustering procedures in Addison, and a person of ordinary skill in the art, would have no reason to select k-means clustering and no expectation that there would be any benefit.  The examiner respectfully disagrees.  K-means clustering in a long list of possible clustering procedures would instead bolster the position that K means clustering is not a novel technique and is well known and used interchangeably with other clustering techniques well before the present invention.  Applicant appears to provide no rationale as to how their technique is different or novel, nor is it asserted how the modification would not be equivalent to what is being performed in the present claims as recited.  Accordingly, the rejection is maintained.
Applicant contends that the claimed method provides an unexpected and superior result and is supported by the declaration filed under 37 CFR 1.132.  Applicant references the Schnetz publication, as support of the advantages over the “triple low” state method described by Greenwald.  Although the examiner does not disagree with applicant’s position regarding the advantages over the prior art, the examiner respectfully notes that the claims do not require the specifics/details of the method which provides these unexpected and superior results.  
Regarding claim 4, applicant contends that Greenwald does not suggest that their method can predict risk of an interaoperative hypotension event.  The examiner agrees, and notes that the claim does not require predicting risk.  Rather the claim comprises monitoring a risk of intraoperative hypotension, which is merely low blood pressure, recognized at least as low MAP in the reference.  These steps/limitations are met as outlined in the previous rejection.  Applicant’s arguments are not persuasive as they do not tie into or hinge upon specific claim language recited in Claim 4.
Applicant’s arguments with respect to claims 5, 12, 14-16, and 20 depend on the arguments which have addressed above as being non persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 7-8, 10-11, 13, 17-19, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 20100256463) in view of Addison (US 20170105672), further in view of Chapman (US 20180011116).
Regarding claim 1, Greenwald teaches a method comprising: on one or more computer processors having memory attached thereto (e.g. ¶¶ 17); obtaining concurrent measures of mean arterial pressure (MAP), standard minimum alveolar concentration (MAC), and bispectral index (BIS) of a test patient from sequential time intervals (e.g. ¶¶ 20, 27, etc.) during a surgical procedure that comprises administration of an inhalation anesthetic to the test patient (e.g. ¶¶ 15, 24, 27-28, etc.); forming a test data vector characterizing the concurrent MAP, MAC, and BIS measures for the sequential time intervals (e.g. ¶¶ 10, 28-29); performing a clustering procedure of the test data vector with a plurality of reference data vectors, wherein the reference data vectors 
Greenwald fails to expressly disclose performing a “K-means” clustering procedure to process the data.  In the same field of endeavor, Addison teaches a system and method of identifying autoregulation zones (similar to how Greenwald identifies high, low and reference zones with respect to its measures) that utilizes k-means algorithm to determine the patient’s upper, lower and intact (high, low and optimum) autoregulation zone for patient monitoring and treatment (¶¶ 16, 17, 40; see Fig. 7 and ¶¶ 41-46 for an exemplary utilization of k-means to identify a patient’s intact autoregulation zone for blood pressure).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the clustering algorithm disclosed by Greenwald to utilize the k-means clustering algorithm taught by Addison because using k-means is more efficient and reliable (Addison ¶¶ 5, the existing system and methods for determining the patient’s autoregulation status is inefficient and/or unreliable implying that system and method taught by Addison is more efficient and reliable).
Greenwald in view of Addison fails to expressly disclose normalizing each of the MAP, BIS, and MAC measures of the test patient from the sequential time intervals, summing the normalized MAP, BIS, and MAC measures from each time interval, and forming the test data vector from the respective sums of normalized MAP, BIS, and 
Regarding claim 2, Greenwald discloses the reference data vectors characterized concurrent MAP, MAC and BIS measures for sequential time intervals during surgical procedures of reference patients with a known physiological state during and/or following the procedure (¶¶ 33, reference data includes calculating high, reference and low states of MAP, MAC and BIS), the method further comprises: determining a prognosis of the test patient based on the known physiological state of the reference patient in the cluster including the test data vector (¶¶ 13, 14, 24 and 25, current patient data is combined with reference data to determine patient state and a prognosis of an outcome is displayed to the doctor).
Regarding claim 3, Greenwald discloses the reference data vectors characterize concurrent MAP, MAC and BIS measures for sequential time intervals during surgical procedures of reference patients with a known post-surgical outcome (¶¶ 34, the reference population contain data related to post-op mortality); and the method further comprises: determining a prognosis of the test patient based on the known post-surgical outcome of the reference patient in the cluster including the test data vector (¶¶ 13, 14, 24 and 25, current patient data is combined with reference data to determine the patient’s post-op mortality).
Regarding claim 4, Greenwald discloses monitoring a risk of an intraoperative hypotension event in the test patient during the surgical procedure (¶¶ 13, 14 and 38, patient state is monitored in real time; when triple low is exhibited, which indicates likelihood of intraoperative hypotension event, the doctor may adjust the in anesthetic or medical management including administering vasopressor, which would alleviate the hypotension event), wherein: the reference patients are patients who experienced zero, one, or multiple intraoperative hypotension events during a surgical procedure comprising administration of an inhalation anesthetic (¶¶ 24, 25 and 30, the method uses reference population of patient data, which would necessarily be patients who experience zero, one or multiple intraoperative hypotension events as this encompasses the entire population of patients who undergo surgery that includes inhalation anesthetic); providing clusters of data vectors characterizing relative high, medium and low concurrent MAP, MAC and BIS measures (see Fig. 5, tables 502, 504 and 506, displaying what’s considered the mean and standard deviation of reference MAP, MAC and BIS data); and the representation of the identified cluster indicates 
Greenwald fails to expressly disclose using k-means clustering procedure.  Addison teaches a system and method of identifying autoregulation zones with particular to blood pressure and blood oxygenation that utilizes k-means algorithm to determine the patient’s upper, lower and intact (high, low and optimum) autoregulation zone (also interpreted as patient status) for patient monitoring and treatment (¶¶ 16, 17, 40; see Fig. 7 and ¶¶ 41-46 for an exemplary utilization of k-means to identify a patient’s intact autoregulation zone for blood pressure).  The motivation to combine is the same as claim 1.
Regarding claim 7, Greenwald discloses clustering of the test data vector with the cluster of reference data vectors characterizing the relative high concurrent MAP, MAC and BIS measures indicates a low risk of an intraoperative hypotension event; and clustering of the test data vector with the cluster of reference data vectors characterizing the relative low concurrent MAP, MAC and BIS measures indicates a high risk of an intraoperative hypotension event (¶¶ 38, triple low indicates patient should receive vasopressor which indicates that there is a likelihood of hypotension).
Regarding claim 8, Greenwald discloses preemptively treating the patient for hypotension to reduce the risk of the intraoperative hypotension event if the test data vector clusters with the cluster of reference data vectors characterizing the relative low 
Regarding claim 10, Greenwald discloses wherein the inhalation anesthetic is administered to the test patient as a general anesthetic (¶¶ 27, MAC measured as a measured of delivered anesthetic agent concentration in the lung and thus the anesthetic agent is inhaled, and because the anesthetic agent is inhaled it must inherently be a general anesthesia).
Regarding claim 11, Greenwald discloses wherein the concurrent MAP, BIS and MAC measures are from time intervals during the surgical procedure when the test patient under inhalation anesthetic (¶¶ 13, 14 and 27, because the measurements are taken during the surgical procedure and while under anesthesia).  While Greenwald does not specifically disclose the inhalation anesthetic is one where the patient goes unconscious when inhaled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the type of inhalation anesthetic disclosed by Greenwald to be one where the patient goes unconscious because such a modification would have been obvious to try with a reasonable expectation of success between two finite solutions of utilizing either an inhalation anesthetic that causes the patient to go unconscious or utilizing an inhalation anesthetic that does not cause the patient to go unconscious.
Regarding claim 13, Greenwald discloses at least three centroid resulting in at least three clusters of data vectors characterizing the concurrent MAP, BIS and MAC measures, one of which comprises the test data vector (Fig. 5, data is separated into 
Greenwald fails to expressly disclose using k-means clustering procedure.  Addison teaches a system and method of identifying autoregulation zones with particular to blood pressure and blood oxygenation that utilizes k-means algorithm to determine the patient’s upper, lower and intact (high, low and optimum) autoregulation zone (also interpreted as patient status) for patient monitoring and treatment (¶¶ 16, 17, 40; see Fig. 7 and ¶¶ 41-46 for an exemplary utilization of k-means to identify a patient’s intact autoregulation zone for blood pressure).  The motivation to combine is the same as claim 1.
Regarding claim 17, Greenwald discloses wherein the prognosis comprises a likelihood of a level of homeostatic capacity of the test patient following surgery (¶¶ 34, the post-op mortality likelihood is calculated as the prognosis, mortality likelihood is interpreted as a level of homeostatic capacity as it indicates a likelihood of the patient not reaching homeostatic capacity post-op).
Regarding claim 18, Greenwald discloses wherein the prognosis comprises likelihood of death (¶¶ 34, the post-op mortality likelihood is calculated as the prognosis).
Regarding claim 19, Greenwald discloses wherein the prognosis comprises a likelihood of death within 30 days or 1 year following surgery (¶¶ 34, the prognosis for likelihood of death includes 30 day and 1 year after surgery).
Regarding claim 21, Greenwald discloses wherein the concurrent measures of MAP, MAC and BIS are taken during the surgical procedure (¶¶ 13-15 and 27, MAP, 
Regarding claim 22, Greenwald discloses outputting a post-surgical report comprising the prognosis to a user (¶¶ 13, 14 and 19, since the system and method gives real time update to the physician including patient interventions such as start of surgery, it would also output a post-surgical report comprising the prognosis as the surgery is complete since completion of surgery is also a type of patient intervention).
Regarding claim 23, Greenwald discloses receiving data representing the prognosis following the surgical procedure for the test patient via a computer network (¶¶ 18, the prognosis may be outputted to multiple devices including mobile phone, printer, or other suitable devices which would need to be connected together with the processor in some form of network in order to receive the output).
Regarding claim 24, Greenwald discloses a computer system (¶¶ 15-18, disclosing a system that uses processor and memory as well as inputs and outputs, a system which incorporates one or more of these components, particularly a processor is interpreted as a computer system) comprising: at least one processor with memory 
Regarding claim 25, Greenwald discloses one or more computer-readable media storing computer-readable instructions, which, when executed by one or more processors, cause a computer comprising the processors to perform the method of claim 1 (¶¶ 15 and 16, system includes computer readable media; the processor executes the method of claim 1 (see claim 1 rejection) and the instruction for execution must inherently be stored and transmitted from a computer readable media to the processor).  The motivation to combine Greenwald with Addison to execute the method of claim 1 is the same as claim 1.
Regarding claim 26, Greenwald stores data representing the identified cluster in a non-transitory computer-readable storage medium (e.g. ¶¶ 17-20, etc.).
Regarding claim 27, Greenwald indicates the prognosis of post-surgical outcome comprises a likelihood of death within 30 days following the procedure or surgery (e.g. ¶¶ 34).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison, further in view of Chapman, further in view of Julia (US 20130123298). Greenwald discloses identifying intraoperative hypotension event when MAP measurement is at a low level (¶¶ 38, intraoperative hypotension is identified when three lows are determined and vasopressor is administered to mitigate the event) but does not classify that low level as being below 65 mmHg.  In the same field of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison, further in view of Chapman, further in view of Li (US 20080021337).  Greenwald discloses combining the test data vector with a plurality of reference data vectors, wherein the reference data vectors characterize concurrent MAP, MAC and BIS measures for sequential time intervals during surgical procedures of reference patients (¶¶ 24 and 25, collected patient clinical information by the device is combined with previously collected information to obtain and display patient state information).  Greenwald does not disclose normalizing measured parameters by calculating a Z-score for each measurement.  In the same field of endeavor, Li teaches a medical device that measures physiological data and normalizes the measurements by calculating a z-score from the measured data (Abstract and ¶¶ 31, raw data from the sensors are normalized using Z-score transform).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data processing algorithm disclosed by Greenwald and further include the z-score normalization taught by Li because Li teaches that Z-score normalization normalizes data to the same scale so comparison becomes more meaningful (Li ¶¶ 31, .
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Friedlander (US 20130262140).
Regarding claim 14, Greenwald does not disclose wherein the reference patients are from the same hospital system that perform the surgical procedure on the test patient. Friedlander teaches utilizing a patient database that includes information that the patients are from the same hospital system (¶¶ 32, database includes shared patient attributes including common location of treatment).  It would have been obvious before the effective filing date of the claimed invention to modify the reference patient dataset disclosed by Greenwald and incorporate information about common location of treatment taught by Friedlander because such a modification is combining prior art elements using known method (patient dataset with clinical information and patient dataset with common location of treatment) to yield predictable results.
Regarding claim 15, Greenwald does not disclose wherein the surgical procedure of the reference patients is the same as the surgical procedure performed on the test patient.  Friedlander teaches utilizing a patient database that includes information about shared patient attribute that is common surgical procedure (¶¶ 32, database includes shared patient attributes including common surgical procedure).  It would have been obvious before the effective filing date of the claimed invention to modify the reference patient dataset disclosed by Greenwald and incorporate information about common location of treatment taught by Friedlander because such a modification is combining .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Burns (US 20030233086).  Greenwald does not explicitly disclose wherein the surgical procedure comprises ear-nose-throat surgery, trauma surgery, urological surgery, neurosurgery, orthopedic surgery vascular surgery, thoracic surgery, pediatric surgery, cardiac surgery, OB_GYN surgery, ophthalmologic surgery, transplant surgery, general surgery, plastic surgery, colon and rectal surgery, gynecologic oncology surgery, oral and maxillofacial surgery, oral and maxillofacial surgery, critical care procedures comprising inhalation anesthetics and dental surgical services or dental surgical services.  In the same field of endeavor, Burns teaches using inhalant anesthetic during dental and oral surgery (Abstract, ¶¶ 19 and 24, inhalant anesthetics utilized during a variety of procedures including dental and oral surgery and MAC is measured during the administration of the anesthetic).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical procedure disclosed by Greenwald to be dental surgery procedure taught by Burns because Burns teaches that inhalant anesthetics are used for dental surgery (Burns abstract and ¶¶ 24, inhalant anesthetics are used in dental and oral surgery).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald in view of Addison as applied to claim 1 above, and further in view of Siddiqui (US 20140316792).  Greenwald discloses wherein the sequential time intervals are minute by minute in length (¶¶ 28, taking measurements on a minute by minute .

Conclusion
Applicant's amendment dated 22 February 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792